DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Applicant Arguments
With reference to the provided remarks, Applicant argues that neither Odom, Calzada, nor Netto, either alone or in combination, teach “receiving, by one or more processors, a request for receipt of an alert, the alert triggered at a pre-determined proximity of distance of a vehicle performing the scheduled disposal pick-up service; and transmitting, by the one or more processors, the alert as the scheduled disposal pick-up service enters the per-determined proximity distance”.
Examiner Responses
Regarding the cited argument, Examiner finds the assertions to be persuasive. The prior art teaches alerting nearby disposal services, but do not teach providing an alert based on a pre-determined proximity distance of a vehicle. Therefore, the rejection have been withdrawn and the claims are now in condition for allowance.
Allowable Subject Matter
The following is the Examiner’s statement for reasons for allowance.
The Examiner agrees with the Applicant’s remarks filed 11-15-2021. Claims 1 – 7, 9 – 14, and 16 – 19 are allowed since the closest prior arts are Odom (U.S. Pub. No. 2021/0035146 A1), Calzada (US Patent Application Pub. No. 2015/0302364 A1), and Netto (U.S. Pub No. 2020/0175883 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664